Exhibit 10.13

  

SETTLEMENT AND LICENSING AGREEMENT

 

This is a Settlement and Licensing Agreement (“Agreement”) effective April 2,
2009 (the “Effective Date”) by and between:

 

DataSci, LLC ("DataSci"), a Maryland limited liability company with its
principle place of business located at 18111 Prince Philip Drive, Olney,
Maryland 20810; and

 

Omnicomm Systems, Inc. ("Licensee"), a Delaware corporation with its principle
place of business located at 2101 W. Commercial Boulevard, Suite 4000, Ft.
Lauderdale, Florida 33309.

 

WHEREAS DataSci is the owner of U.S. Patent No. 6,496,827 B2 entitled “Methods
and Apparatus for the Centralized Collection and Validation of Geographically
Distributed Clinical Study Data with Verification of Input Data to the
Distributed System” (the “Patent-in-suit”);

 

WHEREAS on June 18, 2008, DataSci filed an Action in the United States District
Court for the District of Maryland, captioned DATASCI, LLC v. COVANCE INC. and
OMNICOMM SYSTEMS, INC., Civil Action No. 8:08-cv-1583, in which DataSci alleged
infringement of the Patent-in-suit; and Licensee, on September 8, 2008, filed an
Answer to the Complaint. Pursuant to Order of the Court, the claims and defenses
involving DataSci and Licensee were subsequently severed from Civil Action No.
8:08-cv-1583 and assigned new Civil Action No. 8:09-cv-212;

 

WHEREAS DataSci is willing to forgo a greater amount of damages and royalties to
settle this case before extensive discovery, motion practice, pretrial and trial
activities occur and increase the cost of the litigation;

 

WHEREAS Licensee, without admitting the allegations asserted in the Action and
wanting to avoid litigation costs desires to settle the Action at an early
stage;

 

WHEREAS this Agreement gives Licensee a preferred settlement in view of its
settlement of the Action at an early stage; and

 

WHEREAS DataSci and Licensee desire to settle all claims and judgments and to
avoid any further controversy between them as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and undertakings of the
parties, DataSci and Licensee agree as follows:

 

 

 
Page 1 of 20

--------------------------------------------------------------------------------

 

       

1.  DEFINITIONS    

1.1

“Affiliate” shall mean an entity that is controlled by DataSci or Licensee, as
applicable; provided further that “control(s)(led)” as used in this Section
shall mean ownership by a third party, not including a venture capital fund or
group of venture capital funds, of more than fifty percent (50%) of the equity
capital of such entity.

 

1.2

“Bankruptcy Event” shall mean the party in question becomes insolvent, or
voluntarily or involuntary proceedings by or against such party are instituted
in bankruptcy or under any insolvency law, or a receiver or custodian is
appointed for such party, or proceedings are instituted by or against such party
for corporate reorganization or the dissolution of such party, which
proceedings, if involuntary, shall not have been dismissed within sixty (60)
days after the date of filing, or such party makes an assignment for the benefit
of its creditors, or substantially all of the assets of such party are seized or
attached and not released within sixty (60) days thereafter.

 

1.3

“Calendar Quarter” shall mean each three month period, or any portion thereof,
ending on March 31, June 30, September 30 and December 31.

 

1.4

“Confidential Information” shall mean information and materials deemed
confidential and/or proprietary by either party hereto including, without
limitation, this Agreement and its terms and provision, as well as trade
secrets, know-how, technical data and/or other information and materials
pertaining to: (i) this Agreement and its terms and provisions; (ii) the
Licensed Products; (iii) Licensee’s other products and services and business;
and (iv) each party’s customers, potential customers, licensees, officers,
employees, operating methods, sources of supply, potential sources of supply,
distribution methods, sales, sales plans, sales methods, profits, markets,
financing or plans for future development.

 

1.5

“Gross Revenues” shall mean all domestic and foreign revenues received by
Licensee, before allowing for any deductions. Gross Revenues shall be deemed
received upon the substantial completion of the sale of Licensed Products for
which such revenues are due and owing. Gross revenues shall not include the
monies received by Omnicomm for the sale of the Third party products listed in
Schedule A that are used in connection with a clinical trial. Gross revenue
shall include revenues from consulting or professional service engagements
related to said third party products used in connection with a clinical trial.

 

1.6

“Licensed Patent” shall mean U.S. Patent No. 6,496,827 B2 including and any
divisional, continuation, reissue or reexamination certificate of that patent
and all foreign counterparts.

 

1.7

“Licensed Product(s)” shall mean all products and services of Licensee and of
its subsidiaries in the field of electronic data capture, whether sold by
licensee directly or through its affiliates, parents, subsidiaries, partners,
vendors, agents and/or representatives. Licensee’s products include
TrialMaster®, products and services or other products and services that perform
the substantially equivalent function of TrialMaster®, and any other products
and services that Licensee may develop in the future in the field of electronic
data capture.

 

 

 
Page 2 of 20

--------------------------------------------------------------------------------

 

 

1.8

“Licensee” shall mean Omnicomm Systems, Inc., its and any entity in which
Omnicomm Systems, Inc. owns or controls a majority interest.

 

1.9

“DataSci” shall mean DataSci, LLC, its future assigns, and any entity in which
DataSci, LLC owns or controls a majority interest.

        

2. MUTUAL RELEASE AND OBLIGATIONS    

2.1

Upon full execution of this Agreement by the parties, and subject to the terms
of this Agreement, DataSci for itself and for its shareholders, officers,
directors, agents, representatives and all persons and entities claiming under
or through it, releases Licensee, and its shareholders, employees, agents,
officers, directors, successors, assignees, representatives, customers,
suppliers, manufacturers, partners and distributors, from any and all claims of
infringement of the Licensed Patent from the production, manufacture, use, sale,
offer for sale of Licensed Products, and from all injuries and damages which may
have resulted therefrom, whether now known, unforeseen, unanticipated or latent
which DataSci ever had, now has, or hereafter can, shall, or may have, by reason
of any act, omission or occurrence prior to the Effective Date with respect to
the subject matter of the Action.

 

2.2

Upon full execution of this Agreement by the parties, and subject to the terms
of this Agreement, Licensee, for itself and for its shareholders, officers,
directors, agents, representatives and all persons and entities claiming under
or through it, releases DataSci and its shareholders, employees, agents,
officers, directors, representatives, customers, suppliers, manufacturers,
partners and distributors from any and all claims and counterclaims of any kind
and from all injuries and damages which may have resulted therefrom, whether now
known, unforeseen, unanticipated or latent which Licensee ever had, now has, or
hereafter can, shall, or may have, by reason of any act, omission, or occurrence
prior to the Effective Date with respect to the subject matter of the Action.

 

2.3

The parties will direct their attorneys of record to execute and file the
Stipulated Order of Dismissal attached hereto as Exhibit B with the Court within
three (3) days after the full execution of this Agreement.

 

2.4

Upon executing this Agreement, the parties shall issue a mutually acceptable
joint press release.

 

 

 
Page 3 of 20

--------------------------------------------------------------------------------

 

      

3.  LICENSEE’S OBLIGATIONS TO DATASCI    

3.1

In settlement of the Action, Licensee hereby agrees, during the term of this
Agreement, to:

 

 

(a)

accept the grant of Section 4.1 herein by DataSci as a licensee in which
Licensee will use its best efforts to sell Licensed Products to its customers;

 

 

(b)

not contest the validity, enforceability and infringement of the Patent-in-suit
and agrees that contesting the validity, enforceability or infringement of the
Patent-in-suit is an immediate material breach of the agreement that can only be
cured through a written waiver by DataSci;

 

 

(c)

not assist a third party in contesting the validity, enforceability or
infringement of the Patent-in-suit; and

 

 

(d)

Licensee shall mark all Licensed Products in accordance with the applicable
patent marking laws. Licensee will prominently display on any Licensed Product
packaging (including software application start-up/opening screen), label,
advertisement or promotional material, instruction material and/or product
insert the statement(s) “Omnicomm Systems’ products and/or services are covered
in whole or in part by U.S. Patent No. 6,496,827.”

       

4. GRANT OF LICENSE    

4.1

In settlement of the Action and beginning on the Effective Date, and subject to
the terms and conditions of this Agreement, DataSci hereby grants to Licensee,
and Licensee hereby accepts, a worldwide, non-exclusive, non-transferable right
and license under the Licensed Patent to make, have made, use, offer to sell and
sell Licensed Products.

 

4.2

Licensee shall have no right to grant sublicenses to any of the license rights
granted by DataSci to Licensee hereunder. However, this prohibition shall in no
way restrict Omnicomm’s right to grant sublicenses of TrialMaster on a
technology Transfer and Technology Transition basis providing that such
sublicense is granted on a fee for use basis and such gross revenues are
recorded upon the books and records of Licensee.

 

4.3.1

The license set forth in this Agreement expressly excludes and confers no rights
to Licensee under the Licensed Patent to make, use, sell, import, market,
distribute, oversee the operation of, or service systems covered by a claim (if
any) of the Licensed Patent to the extent such systems are used for creating and
managing source documentation and conducting remote data validation in clinical
trial studies using a tablet PC with stylus, touch screen device, digitizing
tablet, digitizer pen, or similar mobile processing device (“Digitizing
Device”), wherein the source documentation is electronic and is completed using
a Digitizing Device.

 

 

 
Page 4 of 20

--------------------------------------------------------------------------------

 

 

4.4

Licensee acknowledges that nothing in this Agreement shall be construed to
convey any title or ownership rights therein to Licensee. No license, release or
other right, title or interest is granted by implication, estoppel or otherwise
by DataSci to Licensee except for the licenses and rights expressly granted
hereunder. DataSci reserves all rights not expressly granted to Licensee herein.

  

5.

ROYALTIES, LICENSE FEES, AND INSPECTIONS

 

5.1

In consideration of the rights and obligations set forth herein, Licensee shall
pay a non-refundable license fee to DataSci that consists of issuance to DataSci
of a warrant for 1,000,000 shares of Omnicomm Systems [OCMC] stock on the
Effective Date, such shares to be valued at $.01 per share and restricted from
exercising or otherwise trading for a period of twenty-four (24) months after
the Effective Date unless otherwise agreed by the parties in writing. Upon the
expiration date of the warrant, at DataSci’s sole discretion, DataSci shall
exercise its option under the warrant or Licensee shall pay DataSci $300,000.
This license fee constitutes payment for past use. Licensee shall also pay
royalties for sales of Licensed Products for the period of January 1 – December
31, 2008 upon execution of this Agreement. For sales of Licensed Products from
January 1, 2008 until the expiration of the Patent-in-suit, Licensee shall pay
to DataSci a royalty of two percent (2%) of Licensee’s annual Gross Revenues or,
alternatively, the annual minimum royalty payment(s) set forth below, whichever
is greater, during any calendar year (“Royalties”):

     

2008 - $125,392;

 

2009 - $130,000;

 

2010 - $200,000;

 

2011 - $300,000; and

 

2012 - Until expiration of the Patent-in-Suit - $450,000 per year.

   

 

 
Page 5 of 20

--------------------------------------------------------------------------------

 

 

5.2

Licensee shall pay DataSci all Royalties which have accrued in any Calendar
Quarter within fifteen (30) days after the end of such Calendar Quarter. To the
extent that royalty payments for any calendar year are not equal to or greater
than the annual minimum royalty payments provided for in Section 5.1, Licensee
shall pay the remaining balance with the December 31 Calendar Quarter payment.
All Royalty payments shall be made in United States Dollars, in immediately
available funds, via wire transfer as follows:

      Wire instructions for payments:



     Bank Name:          

     City/State:          

     Account No.:          

     ABA No.:          

     Account Name:     Datasci, LLC

  

5.3

Royalty Reports, Records and Inspections:

 

 

(a)

A written report to DataSci shall accompany each Royalty payment setting forth
in reasonable detail, for the applicable Calendar Quarter, the total cross
revenues and applicable Royalties that are to be paid to DataSci hereunder and
Licensee’s calculation thereof.

        (b) Licensee shall keep accurate records and books of account in
sufficient detail to enable Royalties payable hereunder to be determined.      
  (c) Upon twenty (20) days’ prior written notice to Licensee and during normal
business hours, but not more frequently than annually, an independent auditor
paid for and selected by DataSci may inspect such books and records of Licensee
for the two-year period immediately preceding the date of inspection to verify
the correctness of the reports given to DataSci under Section 5.3. If a
discrepancy of greater than 2% is found in such books and records, the right of
inspection shall extend to books and records for periods prior to such two-year
period. Licensee shall pay any deficiency, plus interest thereon from the date
each payment was due, calculated at the prime rate of Citibank, N.A. or other
comparable commercial bank if Citibank, N.A. is no longer in existence, within
thirty (15) days of the date of any notice of such discrepancy. If the
deficiency is greater than five percent (5%), the reasonable costs of the audit
shall be paid by Licensee. All information learned by DataSci in the course of
any examination of Licensee’s books and records hereunder, except when it is
necessary for DataSci to reveal such information in order to enforce its rights
under this Agreement in court, or similar dispute resolution or enforcement
proceeding or action, shall be treated as Confidential Information in accordance
with Section 8.         (d) Following written notice to Licensee identifying the
good faith basis on which DataSci believes an inspection of technology is
necessary, and at a mutually agreed place and time, no more than once annually
for any given product, system or service, counsel for DataSci, or a
representative of DataSci approved in advance by Licensee (such approval shall
not be unreasonably withheld), shall have the right to inspect or review
technical information regarding products made, used, sold, offered for sale,
and/or imported by Licensee to determine if such products should be covered by
this Agreement and/or whether such products should be included in the
calculation of Gross Revenues as defined in Section 1.5. Confidential technical
information concerning the inspected Licensee product, system or service by
DataSci, except when it is necessary for DataSci to reveal such information in
order to enforce its rights under this Agreement in court, or similar dispute
resolution or enforcement proceeding or action, shall be treated as Confidential
Information in accordance with Section 8.

 

 

 
Page 6 of 20

--------------------------------------------------------------------------------

 

 

5.4

In addition to all amounts payable to DataSci as specified herein, Licensee
shall pay sums equal to all taxes (including without limitation, sales,
services, use, privilege, ad valorem or excise taxes) which are levied or
imposed by reason of the transactions contemplated by this Agreement, but
excluding any taxes based on DataSci’s income or revenues. Licensee shall not
deduct from the payments to DataSci hereunder any amounts paid or payable to
third parties for customs, duties or taxes, however designated, including
withholding taxes.

 

5.5.1

In the event that Licensee fails to pay any amount due and owing hereunder
within the time period allotted for payment of such amount, Datasci shall
provide written notice of such failure to Licensee, Licensee shall then have a
period of thirty (30) days after such written notice to cure its non-payment.
If, after the thirty (30) day period, the failure to pay is not cured, Licensee
shall pay DataSci interest on the overdue amount at a rate per annum equal to
the prime rate of Citibank, N.A. or other comparable commercial bank if
Citibank, N.A. is no longer in existence, on the due date. Any such interest
shall accrue from the day immediately following the thirty-day period described
above.

 

5.6

Licensee shall be relieved of paying royalties under Section 5 hereof only upon
a determination in a final, order of a court or other judicial, quasi-judicial
or administrative body of competent jurisdiction that all claims of the Licensed
Patent are invalid or unenforceable, but only insofar as all potential appeals
challenging such final order are either exhausted or waived by Datasci. Licensee
agrees that, so long as this Agreement is in full force and effect and DataSci
has not instituted an action claiming that Licensee is in breach of this
Agreement, it may not suspend, deposit in escrow, or otherwise withhold any
royalty payments that accrue during proceedings in which the validity or
enforceability of the Licensed Patent is challenged. The parties further agree
that, should any or all claims of the Licensed Patent ultimately be declared
invalid or the Licensed Patent be declared unenforceable, DataSci shall not be
required to return, refund or cancel any royalties already paid.

 

5.7

In the event that Licensee breaches Section 3.1(b) and/or (c) by challenging the
validity, enforceability, or Licensee’s infringement of the Patent in suit or
assists a third party in the challenge of the validity, enforceability or a
third party’s infringement of the Patent, in addition to any other remedies
Licensor may otherwise have, Licensee agrees that the applicable royalty rate
and annual minimum royalty payment set forth in Section 5.1 will double for the
remainder of the patent term and Licensee will pay any attorneys fees and costs
of DataSci accrued in DataSci’s defense of the Licensee or third party
challenge.

 

 

 
Page 7 of 20

--------------------------------------------------------------------------------

 

  

6.

REPRESENTATIONS AND WARRANTIES

 

6.1

DataSci represents and warrants to Licensee as follows:

 

 

(a)

DataSci has the full and unencumbered right, power and authority to enter into
this Agreement, to grant the license rights granted by DataSci to Licensee
hereunder, and otherwise to carry out its obligations thereunder.

        (b) DataSci has not received any written notice or claim, and is not
otherwise aware that the Licensed Products infringe or misappropriate the
proprietary rights of any third party.         (c)  There is no action or
proceeding pending or, in so far as DataSci knows, threatened against DataSci
before any court, administrative agency or other tribunal which impacts
DataSci’s right, power and authority to enter into this Agreement, to grant the
license rights granted by DataSci to Licensee hereunder, or to otherwise carry
out its obligations hereunder.

 

6.2

Licensee represents and warrants to DataSci as follows:

 

  (a) Licensee has the full and unencumbered right, power and authority to enter
into this Agreement and otherwise to carry out its obligations thereunder.      
 

(b)

There is no action or proceeding pending or, in so far as Licensee knows,
threatened against Licensee before any court, administrative agency or other
tribunal which could impact upon Licensee’s right, power and authority to enter
into this Agreement or to otherwise carry out its obligations hereunder.

 

 

(c)

Licensee shall not bind or purport to bind DataSci to any affirmation,
representation or warranty with respect to the Patent-in-suit or the Licensed
Products to any third party.

 

 

(d)

Datasci is an “accredited investor,” as such term is defined in Regulation D
promulgated under the Securities Act, or is otherwise experienced in investments
and business matters, has made investments of a speculative nature and has such
knowledge and experience in financial, tax and other business matters as to
enable it to evaluate the merits and risks of, and to make an informed
investment decision with respect to, this Agreement. Datasci understands that
its acquisition of the warrants and upon exercise, the shares of common stock
issuable upon exercise of the warrants, is a speculative investment, and Datasci
is able to bear the risk of such investment. Datasci has been afforded the
opportunity to ask questions of, and receive answers from, the officers and/or
directors of the Licensee acting on its behalf and to obtain any additional
information, to the extent that Licensee possesses such information or can
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information furnished; and Datasci has received satisfactory
answers to all such questions and request for information to the extent deemed
appropriate in order to evaluate the merits and risks of an investment in the
warrants of the Licensee. Datasci understands that the warrants, and the shares
of common stock issuable upon exercise of the warrants, have not been registered
under the Securities Act, and may not be sold, assigned, pledged, transferred,
or otherwise disposed of unless the warrants, or shares of the common stock
issuable upon exercise of the warrants, respectively, are registered under the
Securities Act or an exemption from registration is available. Datasci
represents and warrants that it is acquiring the warrants and upon exercise, if
ever, the shares of common stock issuable upon exercise of the warrants, for its
own account, for investment, and not with a view to the sale or distribution
except in compliance with the Securities Act. The certificate representing the
warrants and shares of common stock issuable upon exercise of the warrants will
have the following or substantially similar legend thereon:

 

 

 
Page 8 of 20

--------------------------------------------------------------------------------

 

 

 

“The securities represented by this certificate have not been registered under
the Securities Acto of 1933, as amended (the “Securities Act”) or any state
securities laws. The securities have been acquired for investment and may not be
sold or transferred in the absence of an effective Registration Statement for
the shares under the Securities Act unless, in the opinion of counsel
satisfactory to Omnicomm Systems, Inc., registration is not required under the
Securities Act or any applicable state securities laws.”

 

 

 

In addition, the warrant certificate shall have the following or substantially
similar Legend thereon:

      “The securities represented by this warrant certificate are subject to the
terms and conditions of a Settlement and Licensing Agreement which restricts the
transfer of the warrants for a period of twenty-four (24) months.”

 

 

(e)

Licensee represents that it is not currently engaged in or considering any
active negotiations in connection with its acquisition by or merger with a
third-party.

 

6.3

EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT, THE LICENSED
PATENT IS LICENSED TO LICENSEE “AS IS.” NEITHER DATASCI NOR LICENSEE MAKES ANY
OTHER WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, IN FACT OR IN LAW,
CONCERNING THE LICENSED PATENT OR ANY OTHER MATTER COVERED BY THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES ARISING BY STATUTE OR OTHERWISE AT LAW OR FROM A
COURSE OF DEALING, USAGE OR TRADE.

 

 

 
Page 9 of 20

--------------------------------------------------------------------------------

 

 

6.4

EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES UNDER SECTION 7,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY HERETO FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS AND LOST SAVINGS) SUFFERED OR INCURRED BY SUCH OTHER PARTY IN CONNECTION
WITH THE LICENSED PATENT, THE LICENSED PRODUCTS, OR ANY OTHER MATTER COVERED BY
THIS AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

6.5

The parties hereto acknowledge and agree that the foregoing disclaimers and
limitations of liability represent bargained for allocations of risk, and that
the economics, terms and conditions of this Agreement reflect such allocations.

  

7.   INDEMNIFICATION AND INSURANCE    

7.1

Licensee shall indemnify, hold harmless and defend DataSci, it officers,
shareholders, directors, employees, representatives and agents, against any and
all claims, suits, losses, damage, costs, fees and expenses (including
reasonable attorneys' fees) resulting from or arising out of any act or omission
by Licensee in its exercise of this license unless Licensee becomes subject to a
Bankruptcy Event This indemnification shall include, but not be limited to, any
product liability for the Licensed Products.

 

7.2

DataSci shall notify Licensee in writing of any claim or suit brought against
DataSci in which DataSci intends to invoke the provisions of this Section 7.
Licensee shall keep DataSci informed on a current basis of its defense of any
claims under this Section 7.

 

7.3

From and after the time when Licensee commences selling or furnishing any
Licensed Product, Licensee, at its sole cost and expense, shall insure its
activities in connection with the work under this Agreement and obtain, keep in
force and maintain comprehensive or commercial general liability insurance
(contractual liability included) with reasonable limits.

 

 

 
Page 10 of 20

--------------------------------------------------------------------------------

 

 

7.4

Licensee shall furnish to DataSci, upon request, certificates of insurance
showing compliance with this Section 7. Such certificates shall: (i) provide for
thirty (30) day advance written notice to DataSci of any modification; (ii)
indicate that DataSci has been endorsed as an additional insured under the
coverage referred to above; and (iii) include a provision that the coverage
shall be primary and shall not participate with nor shall be excess over any
valid and collectable insurance or program of self insurance carried or
maintained by DataSci.

 

8. CONFIDENTIALITY    

8.1

In connection with this Agreement, the parties acknowledge that each of DataSci
and Licensee (in such capacity, the “Recipient”) may be given access to
Confidential Information belonging to the other party (in such capacity, the
“Disclosing Party”).

 

8.2

The Recipient shall take reasonable steps to prevent the Disclosing Party’s
Confidential Information from being disclosed to any other party. As used
herein, “reasonable steps” shall mean the steps that the Recipient takes to
protect its own, similarly confidential and/or proprietary information, which
steps shall not be less than a reasonable standard of care.

 

8.3

The Recipient shall use the Disclosing Party’s Confidential Information solely
in connection with performance under this Agreement, and for no other purpose.
The Recipient may disclose such Confidential Information to those directors,
officers, employees, agents of the Recipient and who have a need to know such
information in connection with performance under this Agreement; provided that
prior to such disclosure, they are informed by the Recipient of the confidential
nature of such information.

 

8.4

Upon the termination of this Agreement and at the Disclosing Party’s option, all
tangible Confidential Information of the Disclosing Party (including, without
limitation, all copies, synopses and summaries thereof, regardless of the form
in which such information is stored), shall be promptly returned to the
Disclosing Party or destroyed. The Recipient shall certify in writing to the
Disclosing Party, within thirty (30) days following the termination of this
Agreement, that all such Confidential Information has been returned to the
Disclosing Party or destroyed.

 

8.5

Upon learning of any unauthorized disclosure or use of the other party’s
Confidential Information, the party learning of such disclosure promptly shall
provide the other party with notice thereof.

 

8.6

The parties agree that any violation by a party of any provision of this Section
8 of this Agreement will result in damage to the other party.

 

 

 
Page 11 of 20

--------------------------------------------------------------------------------

 

 

8.7

Notwithstanding the foregoing, the parties agree that it shall not be a breach
of this Agreement for any party to: (a) disclose this Agreement to its outside
counsel, or the financial effect hereof to its own accountants, auditors,
creditors, investors, financial institutions, potential investors, merger
partners or potential merger partners (collectively, “Representatives”),
provided that such Representatives are directed to keep the terms confidential;
or (b) make any disclosure necessary to comply with the financial, public
disclosure or other reporting requirements under any applicable laws. The
Recipient shall be responsible for any and all breaches of the provisions of
this Section 8 by its Representatives.

 

8.8

Notwithstanding the foregoing and Section 1.4, “Confidential Information” shall
not include any information or materials which:

 

 

(a)

prior to disclosure, are or were known or generally available to the public;

 

 

(b)

after disclosure, become known to the public through no act or omission of the
Recipient or any other party with an obligation of confidentiality to the
Disclosing Party;

 

 

(c)

are independently developed by or for the Recipient, as evidenced by written
records of the Recipient;

 

 

(d)

are required to be disclosed pursuant to an applicable law, rule, regulation,
government requirement or court order, or the rules of any stock exchange
(provided, however, that the Recipient shall advise the Disclosing Party of such
required disclosure promptly upon learning thereof in order to afford the
Disclosing Party a reasonable opportunity to contest, limit and/or assist the
Recipient in crafting such disclosure); or

        (e)  as agreed to in writing by the parties hereto.

 

9.  TERM AND TERMINATION    

9.1

The term of this Agreement shall be from the Effective Date and shall continue
thereafter; provided, however, that:

 

(a)     This Agreement shall automatically terminate upon the expiration of the
Patent-in-suit.

 

(b)     DataSci may terminate this Agreement by delivering written notice
thereof to Licensee, which notice may be sent within twenty (20) days of
learning of Licensee becoming subject to a Bankruptcy Event or ceasing to
operate as a going concern.

 

 

 
Page 12 of 20

--------------------------------------------------------------------------------

 

 

9.2

If either party materially defaults in the performance of any material
agreement, condition or covenant of this Agreement and such default or
non-compliance shall not have been remedied, or steps initiated to remedy the
same to the other party's reasonable satisfaction, within thirty (30) days after
receipt by the defaulting party of a notice thereof from the other party, the
party not in default may terminate this Agreement and pursue all available
remedies in law and equity, including, but not limited to, termination of this
agreement and all direct and indirect damages;

 

9.3

Upon the termination of this Agreement following a Breach of the Agreement by
Licensee as described in paragraph 9.2 above, all rights granted herein by
DataSci to Licensee shall terminate, any amounts due and owing to DataSci shall
immediately become due and payable, and payments made by Licensee to DataSci
prior to such termination shall not be refundable to Licensee.

 

9.4

The obligations of Sections 7-12 shall survive the termination of this Agreement
following a Breach of the Agreement as described in paragraph 9.2 above.

 

10.  NOTICES    

10.1

Under this Agreement, all required notices or communications shall be in writing
and deemed effective upon receipt if sent by first class mail (postage prepaid),
courier, or facsimile, and addressed as follows:

 

 

For DataSci:  

Kevin M. Bell



Patton Boggs LLP

8484 Westpark Drive

McLean, VA 22102

Telephone: (703) 744-8000

Facsimile: (703) 744-8001

       

For Licensee: 

Cees Wit



Chief Executive Officer

Omnicomm Systems, Inc.

2101 W. Commercial Boulevard

Suite 4000

Ft. Lauderdale, Florida 33309

 

 

 

   

Telephone: (954) 377-1698

Facsimile: (954) 484-3210

              

 

 
Page 13 of 20

--------------------------------------------------------------------------------

 

 

10.2 The address of either party may be changed by providing written notice to
the other party.     11. DISPUTE RESOLUTION    

11.1

With respect to any dispute arising from this Agreement, the parties agree to
schedule a meeting at a mutually agreeable location within ten (10) business
days of notice being given of the dispute, which meeting will be attended by a
senior official of both parties. At that meeting, each side will present its
dispute and the parties agree to enter into good faith negotiations in an
attempt to resolve the dispute. In the event the matter is not resolved within
forty-five (45) days of the initiation of such procedure, the parties may elect
to arbitrate, mediate or litigate the dispute.

 

11.2

Notwithstanding the provisions of this Section 11, any party may apply to a
court of competent jurisdiction for an order in the nature of a temporary
restraining order or preliminary injunction for purposes of maintaining the
status quo pending the final resolution of any dispute pursuant to the dispute
resolution procedures provided herein.

 

12.  GENERAL PROVISIONS    

12.1

This Agreement is executed voluntarily and without any duress or undue influence
on the parties or their officers, employees, agents, or attorneys. Neither party
is relying on any inducements, promises, or representations not contained herein
made by the other party or any of its officers, shareholders, employees, agents,
or attorneys.

 

12.2

Any provision of this Agreement which is invalid, illegal, or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective only to the
extent of such invalidity, illegality, or unenforceability, and shall not in any
manner affect the remaining provisions hereof in such jurisdiction or render any
other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.

 

12.3

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Maryland, United States of America, without regard to the
conflict of laws principles thereof. Any legal action or proceeding arising out
of or in connection with this Agreement shall be brought in the United States
District Court for the District of Maryland, and each of DataSci and Licensee
hereby accepts the Court’s exclusive jurisdiction and consents to that Court’s
exercise of personal jurisdiction.

 

 

 
Page 14 of 20

--------------------------------------------------------------------------------

 

 

12.4

The headings used herein are for reference and convenience only, and shall not
enter into the interpretation of this Agreement. This Agreement and the Exhibits
attached hereto, constitute the entire understanding among the parties hereto as
to the subject matter hereof and supersedes all prior discussions between them
relating thereto. This Agreement may not be modified or amended except by a
written amendment signed by an officer of each party.

 

12.5

It shall not be a breach of this Agreement for either party to fail to perform
its obligations under this Agreement on account of any act of God or other cause
beyond the control of the affected party, subject to such party performing such
obligation as soon as possible thereafter.

 

12.6

A breach of any provision of this Agreement may only be waived in writing.
Failure or delay of any party to enforce at any time any provision of this
Agreement shall not constitute a waiver of such party's right thereafter to
enforce each and every provision of this Agreement.

 

12.7

In making and performing this Agreement, the parties hereto are acting and shall
act as independent contractors. Neither party is, nor shall be deemed to be, an
agent, legal representative, joint venturer or partner of the other party for
any purpose. Neither party shall be entitled to bind the other party without
prior written approval, and each party shall bear its own expenses and costs in
connection with performing its obligations under this Agreement.

 

12.8

This Agreement may be executed originally or by facsimile signature in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument, provided however, that this Agreement
shall not be binding upon either of the parties until such time it is actually
executed by duly authorized officers of both parties.

 

13.  ASSIGNMENT    

13.1

DataSci may assign or transfer the Licensed Patent to any party who expressly
agrees in writing to be fully bound by all of the terms of this Agreement.
DataSci may not assign or transfer its rights and obligations under this
Agreement except to an assignee of the Patent-in-suit.

 

13.2

Except as expressly allowed in this Section 13.2, Licensee may not assign or
transfer its rights and obligations under this Agreement to any entity for any
purpose without DataSci’s express written consent, including, but not limited
to, any merger and/or acquisition. The rights and obligations of a party under
this Agreement shall inure to the benefit of and be binding upon any permitted
assignee of the Licensee but will not operate to relieve any such assignee of
the liability for its past infringement.

 

 

 
Page 15 of 20

--------------------------------------------------------------------------------

 

 

  To the extent Licensee desires to assign the rights and obligations under this
Agreement to a third-party in connection with any form of a sale or merger or
other similar transaction involving all or substantially all of the Licensee’s
assets, without the express written consent of DataSci, Licensee and any
third-party assignee agree to the following additional provisions beyond the
rights and obligations set forth in this Agreement:

 

 

(a)

DataSci shall be provided no less than thirty (30) days prior notice of any
assignment not requiring its express consent;

 

(b)

DataSci shall be entitled, at its option, to perform any audits pursuant to
Section 5.3 within sixty (60) days after the date of assignment;

 

(c)

Upon the date of assignment of this Agreement from Licensee to the third-party
assignee, all pending and future annual minimum payments as set forth in Section
5.1 will automatically increase to one and one-half (1.5) times the amounts set
forth therein and become irrevocable payments not subject to any provisions,
such as those set forth in Section 5.6, relieving Licensee or third-party
assignee of these payments. Payment of all such irrevocable pending and future
annual minimums and other monies required under Section 5.1 shall continue to be
paid to DataSci in accordance with the provisions of Section 5.2.

 

(d)

No payments made to DataSci pursuant to Section 13.2 shall be act as or be
treated as a prepayment of, or credit towards the amounts due under this Section
13.2.

 

13.3

Any third-party assignee to this Agreement, at its option, may purchase a fully
paid-up, non-exclusive license under the Licensed Patent to make, use, sell,
import, market, distribute, oversee the operation and training of, products that
may be covered by one or more claims of the Licensed Patent, upon payment of
eight million five hundred thousand dollars ($8,500,000), provided that the
third-party assignee exercises this option and makes such payment within
twenty-four (24) months of the date of assignment from Licensee. No payments
made to DataSci pursuant to any other Section in this Agreement shall be act as
or be treated as a prepayment of, or credit towards the amounts due under this
Section 13.3.

 

 

 
Page 16 of 20

--------------------------------------------------------------------------------

 

   

IN WITNESS WHEREOF, the parties hereto have caused duplicate originals of this
Settlement and Licensing Agreement to be executed by their duly authorized
officers on the date(s) set forth below:

  

DataSci, LLC     Omnicomm Systems, Inc.   A Maryland Corporation:     a Delaware
Corporation:            

 

 

 

 

 

/s/ Marc L. Kozam

 

 

/s/ Cornelis Wit

 

         

Printed Name:     Marc L. Kozam 

 

 

Printed Name: Cornelis Wit

 

         

Title:

 

 

Title: CEO + President

 

          Date: April 3, 2009      Date: April 9, 2009  

                              

 

 
Page 17 of 20

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

 

 
Page 18 of 20

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

 

)

DATASCI, LLC,

)

  )

Plaintiff,

)

  ) v. )     Civil Action No. 8:09-cv-212   ) Omnicomm Systems, Inc.,  )   )
Defendant. )       )

 

STIPULATED ORDER OF DISMISSAL

 

Pursuant to Fed. R. Civ. P. 41, it is hereby stipulated by the parties, subject
to the approval of the Court, that this action, is dismissed with prejudice
subject to the terms of the Settlement and License Agreement executed on
_________________, 2009.

  

______________________________

Gerard P. Martin (Bar No. 00691)

ROSENBERG MARTIN GREENBERG, LLP

25 South Charles Street, Suite 2115

Baltimore, MD 21201

(410) 727-6600

(410) 727-1115 (fax)

 

Richard J. Oparil (Bar No. 13063)

PATTON BOGGS LLP

2550 M Street, NW

Washington, DC 20037

(202) 457-6000

(202) 457-6315 (fax)

____________________________

Shari L. Klevens, Esq.

Tami Lyn Azorsky, Esq.

Christina Carroll, Esq.

Johanna Gnall, Esq.

McKENNA LONG & ALDRIDGE LLP

1900 K Street, N.W.

Washington, D.C. 20006

 

Attorneys for Defendant Omnicomm Systems, Inc.

 

 

 

 
Page 19 of 20

--------------------------------------------------------------------------------

 

 

Kevin M. Bell (Bar No. 14382)

PATTON BOGGS LLP

8484 Westpark Drive

McLean, VA 22102

(703) 744-8000

(703) 744-8001 (fax)

 

Attorneys for Plaintiff DataSci, LLC

 

Of Counsel:

 

Scott A.M. Chambers, Ph.D.

PATTON BOGGS LLP

8484 Westpark Drive

McLean, VA 22102

(703) 744-8000

(703) 744-8001 (fax)

Of Counsel:

 

Tami Lyn Azorsky, Esq.

McKENNA LONG & ALDRIDGE LLP

1900 K Street, N.W.

Washington, D.C. 20006

(202) 496-7500

(202) 496-7756 (fax)

 

Page 20 of 20